                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

     Hartford Casualty Insurance      )              JUDGMENT IN CASE
              Company,
                                      )
             Plaintiff(s),            )             3:17-cv-00182-MOC-DSC
                                      )
                 vs.                  )
                                      )
         John J Gelshenen Jr.         )
       Davis & Gelshenen, LLP,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 6, 2019 Order.

                                               May 6, 2019
